02-11-394&395-cr





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00394-CR
NO. 02-11-00395-CR
 
 



Marqiven Antenius Robinson a/k/a Margiven Antenius
  Robinson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
In
two separate cases, Appellant Marqiven Antenius Robinson a/k/a Margiven
Antenius Robinson pleaded guilty, pursuant to plea bargains, to credit card or debit
card abuse (Cause No. 1098874D) and to bail jumping (Cause No. 1212620D).  See
Tex. Penal Code Ann. §§ 32.31, 38.10(f) (West 2011).  In accordance
with the plea bargains in each case, the trial court placed him on three years=
deferred adjudication community supervision and sentenced him to pay a $300
fine.  The State subsequently filed a petition to proceed to adjudication in
each case, alleging that Robinson had violated three conditions of his
community supervision.  Robinson pleaded Atrue@ to the
violations in both cases.  The trial court found that all three paragraphs of each
petition were true, adjudicated Robinson guilty of each offense, and sentenced
him to two years= confinement in Cause No. 1098874D
and to six years’ confinement in Cause No. 1212620D.  These appeals followed.
          Robinson’s
court-appointed appellate counsel has filed motions to withdraw as counsel and
briefs in support of those motions in each case. Counsel’s briefs and motions
meet the requirements of Anders v. California[2] by presenting a professional
evaluation of the records demonstrating why there are no arguable grounds for
relief.  This court afforded Robinson the opportunity to file briefs on his own
behalf, but he did not do so.
As
the reviewing court, we must conduct an independent evaluation of the records
to determine whether counsel is correct in determining that the appeals are
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no
pet.).  Only then may we grant counsel’s motions to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). 
We
have carefully reviewed the records and counsel’s briefs.  We agree with
counsel that these appeals are wholly frivolous and without merit; we find
nothing in the records that arguably might support appeals.  See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we
grant counsel’s motions to withdraw and affirm the trial court’s judgments.
 
PER CURIAM
 
 
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 4, 2012
 















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00394-CR
 
 



Marqiven
  Antenius Robinson a/k/a Margiven Antenius Robinson
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd District
  Court
 
of
  Tarrant County (1098874D)
 
October
  4, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
PER
CURIAM




 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00395-CR
 
 







Marqiven
  Antenius Robinson a/k/a Margiven Antenius Robinson
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd District
  Court
 
of
  Tarrant County (1212620D)
 
October
  4, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
PER
CURIAM




 
 




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).